EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Samir Bhavsar, Registration No. 41,617 on 07/18/2022.

 	The claims have been amended as follows:

1. (Currently Amended) A device, comprising:
 	a memory operable to store a machine learning model configured to map a set of feature vector inputs to a plurality of clusters; and
 	a model training engine implemented by a processor operably coupled to the memory, configured to:
 		select a first sub-string correlithm object from a set of sub-string correlithm objects[[.]], wherein:
 	 	each sub-string correlithm object 1s represented by an n-bit digital word; and
 		each sub-string correlithm object is adjacent in n-dimensional space to a preceding sub-string correlithm object and a subsequent substring correlithm object to form a string correlithm object;
 	 	select a second sub-string correlithm object from the set of sub-string correlithm objects;
 	 	compute a Hamming distance between the first sub-string correlithm object and the second sub-string correlithm object;
 	 	compare the Hamming distance to a bit difference threshold value;
 	 	determine that the Hamming distance is less than the bit difference threshold value;
 	 	compute an average of the first sub-string correlithm object and the second sub-string correlithm object in the n-dimensional space in response to the determination;
 	based on the computed average, train the machine learning model such that the machine learning model [[to]] defines the average as a centroid for the first cluster.

2. (Currently Amended) The device of claim 1, wherein the model training engine is further
configured to:
 	obtain a set of data values associated with a feature vector; and
 	transform the set of data values to the set of sub-string correlithm objects.

3. (Original) The device of claim 1, wherein the model training engine is further configured to:
 	assign the first sub-string correlithm object to a first cluster from the plurality of clusters;
 	train the machine learning model with a mapping between the first sub-string correlithm object and the first cluster;
 	assign the second sub-string correlithm object to the first cluster; and
 	train the machine learning model with a mapping between the second substring correlithm object and the first cluster.

4. (Original) The device of claim 1, wherein computing the Hamming distance comprises:
 	performing an XOR operation between the first sub-string correlithm object and the second sub-string correlithm object to generate a binary string; and
 	counting the number of logical high values in the binary string.

5. (Original) The device of claim 1, wherein the set of sub-string correlithm objects are mapped to non-numerical values.

6. (Original) The device of claim 1, wherein the set of feature vector inputs comprises non-numerical values.

7. (Currently Amended) The device of claim [[1]]2, wherein the model training engine is further configured to transform a data value into the first sub-string correlithm object by
 	identifying a reference sub-string correlithm object linked with a reference data value;
 	determining a difference between the reference data value and the data value;
 	determining a distance parameter in the n-dimensional space based on the difference; and
 	modifying the reference sub-string correlithm object to generate the first sub-string correlithm object, wherein modifying the reference sub-string correlithm object comprises changing a number of bits equal to the distance parameter.

8. (Currently Amended) A machine learning model training method, comprising:
 	selecting, by a model training engine implemented by a processor, a first substring correlithm object from a set of sub-string correlithm objects[[.]], wherein:
  	 	each sub-string correlithm object is represented by an n-bit digital word; and
 	 	each sub-string correlithm object is adjacent inn-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object to form a string correlithm object;
 	selecting, by the model training engine, a second sub-string correlithm object from the set of sub-string correlithm objects;
 	computing, by the model training engine, a Hamming distance between the first sub-string correlithm object and the second sub-string correlithm object;
 	comparing, by the model training engine, the Hamming distance to a bit difference threshold value;
 	determining, by the model training engine, that the Hamming distance is less than the bit difference threshold value;
 	computing, by the model training engine, an average of the first sub-string correlithm object and the second sub-string correlithm object in the n-dimensional space in response to the determination;
 	based on the computed average, training, by the model training engine, a machine learning model such that the machine learning model [[to]] defines the average as a centroid for the first cluster, wherein the machine learning model is configured to map a set of feature vector inputs to a plurality of clusters.

9. (Currently Amended) The method of claim 8, further comprising:
 	obtaining, by the model training engine, a set of data values associated with a feature vector; and
 	transforming, by the model training engine, the set of data values to the set of
sub-string correlithm objects.

10. (Original) The method of claim 8, further comprising:
 	assigning, by the model training engine, the first sub-string correlithm object to a first cluster from the plurality of clusters;
 	training, by the model training engine, the machine learning model with a mapping between the first sub-string correlithm object and the first cluster;
 	assigning, by the model training engine, the second sub-string correlithm object to the first cluster; and
 	training, by the model training engme, the machine learning model with a mapping between the second sub-string correlithm object and the first cluster.

11. (Original) The method of claim 8, wherein computing the Hamming distance comprises:
 	performing an XOR operation between the first sub-string correlithm object and the second sub-string correlithm object to generate a binary string; and
 	counting the number of logical high values in the binary string.

12. (Original) The method of claim 8, wherein the set of sub-string correlithm objects are mapped to non-numerical values.

13. (Original) The method of claim 8, wherein the set of feature vector inputs comprises non-numerical values.

14. (Currently Amended) The method of claim [[8]]9, further comprising transforming, by the model training engine, a data value into the first sub-string correlithm object by
 	identifying a reference sub-string correlithm object linked with a reference data value;
 	determining a difference between the reference data value and the data value;
 	determining a distance parameter in the n-dimensional space based on the difference; and
 	modifying the reference sub-string correlithm object to generate the first sub-string correlithm object, wherein modifying the reference sub-string correlithm object comprises changing a number of bits equal to the distance parameter.

15. (Currently Amended) A non-transitory computer readable medium including a computer program comprising executable instructions 
 	select a first sub-string correlithm object from a set of sub-string correlithm
objects[[.]], wherein:
 		each sub-string correlithm object 1s represented by an n-bit digital word; and
 		each sub-string correlithm object is adjacent inn-dimensional space to a preceding sub-string correlithm object and a subsequent sub-string correlithm object to form a string correlithm object;
 	select a second sub-string correlithm object from the set of sub-string correlithm objects;
 	compute a Hamming distance between the first sub-string correlithm object and the second sub-string correlithm object;
 	compare the Hamming distance to a bit difference threshold value;
 	determine that the Hamming distance is less than the bit difference threshold value;
 	compute an average of the first sub-string correlithm object and the second sub-string correlithm object in the n-dimensional space in response to the determination;
 	based on the computed average, train a machine learning model such that the machine learning model [[to]] defines the average as a centroid for the first cluster, wherein the machine learning model is configured to map a set of feature vector inputs to a plurality of clusters.

16. (Currently Amended) The non-transitory computer readable medium
 	obtain a set of data values associated with a feature vector; and 
 	transform the set of data values to the set of sub-string correlithm objects.

17. (Currently Amended) The non-transitory computer readable medium
 	assign the first sub-string correlithm object to a first cluster from the plurality of clusters;
 	train the machine learning model with a mapping between the first sub-string correlithm object and the first cluster;
 	assign the second sub-string correlithm object to the first cluster; and 
 	train the machine learning model with a mapping between the second substring correlithm object and the first cluster.

18. (Currently Amended) The non-transitory computer readable medium
 	performing an XOR operation between the first sub-string correlithm object and the second sub-string correlithm object to generate a binary string; and
 	counting the number of logical high values in the binary string.

19. (Currently Amended) The non-transitory computer readable medium

20. (Currently Amended) The non-transitory computer readable medium16, further comprising instructions that configure the processor to transform a data value into the first sub-string correlithm object by
 	identifying a reference sub-string correlithm object linked with a reference data value;
 	determining a difference between the reference data value and the data value;
 	determining a distance parameter in the n-dimensional space based on the difference; and
 	modifying the reference sub-string correlithm object to generate the first sub-string correlithm object, wherein modifying the reference sub-string correlithm object comprises changing a number of bits equal to the distance parameter.

	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 	At best the prior arts of record, specifically, Lawrence (US 10,019,650) teaches a correlithm object that is a point in a space represented by a binary string; Lawrence further teaches identifying a different correlithm object based on multiple selected correlithm objects; a hamming distance calculated between corrrelithm objects can be used to determine their similarity e.g., see Lawrence Abstract, col. 8, lines 25-32.  Singh (US 2018/0308003) teaches comparing multiple string to an incomplete string, to help classify the incomplete string; the similarity information can be used in the training of a machine learning model e.g., see Singh Abstract.  Lawrence (US 6,167,391) teaches a correlithm object that defines a point in a particular space, where the space is defined by multiple dimensions and points e.g., see Lawrence Abstract.  Hall (US 9,367,799) teaches training a neural network using centroid location data e.g., see Hall Abstract.  

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

 	Thus, independent claims 1, 8 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143